This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 162
In the Matter of Joel R. Brandes,
a disbarred attorney,
            Appellant.




          Chris G. McDonough, for appellant.
          Robert H. Cabble, for respondent New York State
Grievance Committee for the 10th Judicial District.




MEMORANDUM:
          The order of the Appellate Division should be affirmed,
without costs.
          Under the Judiciary Law, "the appellate division of the
supreme court in each department is authorized to censure,
suspend from practice or remove from office any attorney . . .

                              - 1 -
                              - 2 -                          No. 162

who is guilty of professional misconduct . . . or any conduct
prejudicial to the administration of justice" (Judiciary Law §
90[2]). In 2002, the Appellate Division, Second Department
disbarred Joel R. Brandes. In its disbarment order, the court
directed Brandes to
          "desist and refrain from (l) practicing law
          in any form, either as principal or as agent,
          clerk, or employee of another, (2) appearing
          as an attorney or counselor-at-law before any
          court, Judge, Justice, board, commission, or
          other public authority, (3) giving to another
          an opinion as to the law or its application
          or any advice in relation thereto, and (4)
          holding himself out in any way as an attorney
          and counselor-at-law" (Matter of Brandes, 292
          AD2d 129, 137 [2d Dept 2002], lv denied 99
          NY2d 506).
After the seven year period imposed by the Rules of the Appellate
Division, Brandes applied for reinstatement three times, and all
of his applications were denied. This appeal concerns the denial
of his third application.
          Just as the Appellate Division has control over an
attorney's disbarment, it too has control over an attorney's
reinstatement. In the Second Department, "an application for
reinstatement may be granted by the court only upon a showing by
clear and convincing evidence that [the attorney] has fully
complied with the provisions of the order disbarring or
suspending him or her . . . and that he or she possesses the
character and general fitness to practice law" (former Rules of
App Div, 2d Dept [22 NYCRR] § 691.11). Here, the court found that
Brandes "engaged in the unauthorized practice of law during the

                              - 2 -
                                  - 3 -                           No. 162

period of his disbarment when he provided paralegal services over
the internet" (Matter of Brandes, 2015 NY Slip Op 81096[U]).
Specifically, the court found that Brandes would speak to an
attorney over the telephone or by email, rendering legal advice
or an opinion about the legal problems of a particular client,
and that he contracted to draft briefs and other litigation
papers for attorneys, all in violation of Judiciary Law § 478.
            Because "[t]he Appellate Division is the fact finder on
issues of character and fitness and its discretion is inclusive"
(Matter of Anonymous (79 NY2d 782, 783 [1991]), our standard of
review is limited to whether the Second Department abused its
discretion.    Here, because there was record support for the
court's decision, there was no abuse of discretion in denying the
reinstatement application.
*   *   *     *   *   *   *   *    *      *   *   *   *   *   *     *   *
Order affirmed, without costs, in a memorandum. Chief Judge
DiFiore and Judges Pigott, Abdus-Salaam, Fahey and Garcia concur.
Judges Rivera and Stein took no part.

Decided November 1, 2016




                                  - 3 -